 1   MCGREGOR W. SCOTT
     United States Attorney
 2   MATTHEW G. MORRIS
     Assistant U.S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                             2:13-CR-00273-GEB
12                  Plaintiff,
                                                           FINAL ORDER OF FORFEITURE
13           v.
14   SAMUEL THOMPSON,
15                  Defendant.
16

17          WHEREAS, on June 2, 2016, this Court entered a Preliminary Order of Forfeiture pursuant to

18 the provisions of 18 U.S.C. § 2253, based upon the plea agreement entered into between plaintiff and

19 defendant Samuel Thompson forfeiting to the United States the following property:
20          a.      Two custom built desktop computer with two hard drives.
21          AND WHEREAS, beginning on June 16, 2016, for at least 30 consecutive days, the United

22 States published notice of the Court’s Order of Forfeiture on the official internet government forfeiture

23 site www.forfeiture.gov. Said published notice advised all third parties of their right to petition the

24 Court within sixty (60) days from the first day of publication of the notice for a hearing to adjudicate the

25 validity of their alleged legal interest in the forfeited property;
26          AND WHEREAS, the Court has been advised that no third party has filed a claim to the subject

27 property, and the time for any person or entity to file a claim has expired.

28          Accordingly, it is hereby ORDERED and ADJUDGED:
                                                   1
29                                                                                     Final Order of Forfeiture

30
 1          1.      A Final Order of Forfeiture shall be entered forfeiting to the United States of America all

 2 right, title, and interest in the above-listed property pursuant to 18 U.S.C. § 2253, to be disposed of

 3 according to law, including all right, title, and interest of Samuel Thompson.

 4          2.      All right, title, and interest in the above-listed property shall vest solely in the name of the

 5 United States of America.

 6          3.      The U.S. Customs and Border Protection shall maintain custody of and control over the

 7 subject property until it is disposed of according to law.

 8          SO ORDERED.

 9 Dated: June 13, 2019

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                                           2
29                                                                                        Final Order of Forfeiture

30
